People v Cruz (2019 NY Slip Op 03203)





People v Cruz


2019 NY Slip Op 03203


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


453 KA 16-00642

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vPASCUAL CRUZ, DEFENDANT-APPELLANT. 


THOMAS J. EOANNOU, BUFFALO, FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered August 30, 2012. The judgment convicted defendant, upon a jury verdict, of attempted murder in the second degree and criminal use of a firearm in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and criminal use of a firearm in the first degree (§ 265.09 [1] [a]). Upon our independent review of the evidence in light of both the elements of the crimes as charged to the jury and the justification charge (see generally People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see People v Gaillard, 162 AD3d 1205, 1206-1207 [3d Dept 2018], lv denied 32 NY3d 1064 [2018]; see generally People v Sanchez, 32 NY3d 1021, 1023 [2018]; People v Kancharla, 23 NY3d 294, 302-303 [2014]). Contrary to defendant's further contention, Supreme Court properly denied his Batson applications (see People v Linder, — AD3d &mdash, &mdash, 2019 NY Slip Op 01965, *2-3 [4th Dept 2019]; People v Burgess, 128 AD3d 530, 532 [1st Dept 2015], lv denied 26 NY3d 1086 [2015]).
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court